Title: To James Madison from John Dawson, 10 December 1797
From: Dawson, John
To: Madison, James


Dear Sir!Phia. Decemr. 10. 1797.
Since my return to this place I have delayd to write to you from a hope that I shoud have it in my power to communicate something new or interesting.
In congress we move on very harmoniously & do very little. The report of the committee on Blounts affair producd some long faces, & shewd that it was not a French plot with Mr. Jefferson at the bottom, as has been industriously circulated in the eastern states. The papers are now in the press, & when acted on will probably cause some agi[ta]tion. Hammond, the former minister to this country, has arrivd in the packet at Newyork—for what purpose is not known—some suppose to displace Liston—this I doubt.
Our commrs. have been well recievd at Paris & there is reason to believe that matters will be adjusted with the F. republic. Altho singular in the opinion, I cannot help thinking that the late change in that country, will prove fortunate to the United States. The present Directory, & both councils, having purgd. their country of priests, emigrants, & royalists will probably feel friendly towards republicks, especially if thereby they strengthen themselves & the principles which they support—add to this, the continuance of the war, which now seems certain—it is likely that Russia & Turkey will become parties & opponents. The defection of several of the German states from the empire, and the discontented Poles, will add to the strength of France, while the rapidly encreasing debt, & the ruind commerce of England must destroy her. Present me to your lady & the family. I have recievd from Mr. Tazewell three letters, & deliverd them agreeably to their directions. With much esteem Your friend & Sert
J Dawson
At night.
I have reason to suspect that the account of Hammonds arrival is not true.
